Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Cancelled Claims
	Per the amendment filed on 9/6/2022, claims 8 and 13 have been cancelled.


Response to Arguments
	Applicant’s arguments have been considered and are persuasive in-part as discussed in more detail below. In response, examiner has clarified the rejection based on Benyo and Kodera. However, this clarification has resulted in a substantive change to the rejection. Therefore, this action is a new Non-Final Action in light of the substantive change to the rejection. 

	Regarding the steering actuator in representative claim 7, Benyo discloses a servomotor in the cited paragraph [0050], which reads on the claimed steering actuator. Benyo’s recitation of “multiple possibilities” merely reinforces that controlled steering is well known in the art.

	Regarding the incorporation of Kodera into the 103 rejection of representative claim 7, the Applicant’s arguments are persuasive. In the final paragraph of the rejection of claim 7 in the previous Office Action, the Examiner mistakenly asserted that the Kodera modification adds a “reaction motor” (emphasis added):
“It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Benyo by adding the reaction motor as disclosed by Kodera in order for the driver to feel the resistance forces acting on the wheels…”
For clarity, Benyo, as asserted in the rejection of claim 7 in the previous Office Action, does disclose a manual actuator ([0057] “…deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.”).
The final paragraph of the rejection of claim 7 has been amended to reflect the intended assertion that Kodera provides not a motor itself, but a signal of a total transmission force, which is used to determine the force of a motor. This is what the preceding paragraphs in the previous Office Action showed in the mapping of the claim limitations, which is why the claim mapping has remained the same (except for the new limitations regarding the force in a tie rod).
 
	Regarding the incorporation of Matsuda into the 103 rejection of claim 9, the Applicant’s arguments are persuasive in that the Examiner did not previously notice Benyo discloses a connection between the manual and steering actuators. The rejection of claim 9 has been amended to be rejected without the Matsuda reference.

	Regarding the amended portion of representative claim 7, Benyo discloses the following elements, as previously rejected:
wherein the at least one transmission component is designed as at least one tie rod between the steering actuator and the at least one wheel ([0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
wherein a total tie rod force acting on the at least one tie rod is determined as the total transmission force (Examiner notes that Benyo discloses a torque sensor can detect a torque on the drive shaft due to reaction forces of the road via the wheels: [0057] “The road has a reaction via the steered wheels on the steering shaft 4. In the torque sensor 5 therefore not only do torque signals occur based on an operation of the steering wheel 9, but also based on the reaction of the road via the wheels on the steering shaft 4.” Because the reaction force of the road travels directly through at least track rod 2 (see Fig. 1) (i.e. a tie rod), the force detected by the torque sensor must be a total transmission force acting on at least one tie rod.)

	Regarding the new elements of the amendment, Yu et al. US 20190359252 A1 discloses:
	wherein the steering mechanism further comprises a sensor configured to detect the total tie rod force between the steering actuator and the at least one wheel. ([0056] “…a plurality of tie rod force sensors 76 where each tie rod force sensor 76 monitors a corresponding one of the tie rods 29.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being anticipated by Benyo et al. US 20120191301 A1 (hereinafter Benyo) in view of Kodera et al. US 20190367083 A1 (hereinafter Kodera) and Yu et al. US 20190359252 A1 (hereinafter Yu).

Regarding claim 7, Benyo discloses A method for steering a motor vehicle by a steering mechanism ([0001] “…a control method for a steering system with electric power assistance…”),
wherein the steering mechanism has an actuating element ([0012] “a control means, for example a steering wheel…”),
a manual actuator ([0057] “…deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.”),
a steering actuator ([0050] “Multiple possibilities exist for controlling and regulating the power assisted steering. Thus the control system 8 can in the simplest of manners provide power assistance via the servomotor…”)
at least one transmission component ([0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
and a steering feel function ([0057] deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that delivering corresponding signals to an actuator to counteract steering wheel movement is a steering feel function.),
wherein the steering actuator is connected to at least one steerable wheel of the motor vehicle via the at least one transmission component ([0048] “…a servo drive is incorporated in the steering gear 1.” Examiner notes that steering gear 1 is connected to the wheels via the track rods: [0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
wherein the actuating element and the manual actuator are mechanically connected to each other ([0057] “…deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that Benyo discloses an actuator (the “manual actuator”) counteracting the steering wheel with torque, which must mean that the actuator and the steering wheel are mechanically connected to each other.),
wherein the input values are transmitted to a system function for limiting the input values and compared to a predefined maximum value and a predefined minimum value for the actuating force by the system function ([0032] “The limiting values for the maximum and minimum target engine torque can be designed to be variable and can thus be matched to the parameters of the driving situation…” Examiner notes that the term “engine” is being used by Benyo to refer to the power assist motor, not a combustion engine of a car, as shown here: [0017] “…a preset value for a engine torque of the electric power assist motor is determined…” The term “engine torque” refers to the torque output of the power assist motor. Furthermore, Benyo discloses that their invention can be applied to a power assist motor (i.e. a steering actuator), as established, as well as another actuator that would counteract the steering wheel (i.e. a manual actuator): [0057] “The invention is also applicable in the case of steer-by-wires… In this case the monitor… would deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.”),
wherein input values which are greater than the maximum value are reduced to at least the maximum value ([0019]-[0020] “…in a limiting element an upper threshold value for the target engine torque is stored, and for a case A, in which the preset value exceeds the upper threshold value, the limiting element delivers the upper threshold value as the target engine torque to the driver unit…”) and input values which are less than the minimum value are increased to at least the minimum value ([0025] “…for a case D, in which the preset value falls below the lower threshold value, the limiting element delivers the lower threshold value as the target engine torque to the driver unit…”),
wherein the system function determines output values for the manual force from the input values and defines them with respect to the manual actuator ([0057] “As a function of the input variables the unit 20, 22 provides the torque requirement signal TRA to the motor controller… deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that Benyo discloses delivering corresponding signals based on input variables (i.e. output values for a manual force from the input values).),
wherein the manual actuator moves the actuating element as a function of these output values for the manual force. ([0057] “As a function of the input variables the unit 20, 22 provides the torque requirement signal TRA to the motor controller… deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that the actuator as disclosed by Benyo counteracts the steering wheel movement according to the corresponding signals sent to it.)
wherein the at least one transmission component is designed as at least one tie rod between the steering actuator and the at least one wheel ([0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
wherein a total tie rod force acting on the at least one tie rod is determined as the total transmission force (Examiner notes that Benyo discloses a torque sensor can detect a torque on the drive shaft due to reaction forces of the road via the wheels: [0057] “The road has a reaction via the steered wheels on the steering shaft 4. In the torque sensor 5 therefore not only do torque signals occur based on an operation of the steering wheel 9, but also based on the reaction of the road via the wheels on the steering shaft 4.” Because the reaction force of the road travels directly through at least track rod 2 (see Fig. 1) (i.e. a tie rod), the force detected by the torque sensor must be a total transmission force acting on at least one tie rod.)
Benyo does not explicitly disclose the following elements:
wherein operating values of a total transmission force acting on the at least one transmission component are transmitted to the steering feel function, which is used to determine input values of a manual force for the manual actuator from the determined operating values for the entire transmission force
wherein the steering mechanism further comprises a sensor configured to detect the total tie rod force between the steering actuator and the at least one wheel.
However, Kodera does disclose wherein operating values of a total transmission force acting on the at least one transmission component ([0081] “The torque sensor 34 detects a steering torque Th that acts on the steering shaft 12…”) are transmitted to the steering feel function ([0078] “The steering system 10 includes… a torque sensor 34 as components for generating a steering reaction force.”), which is used to determine input values of a manual force for the manual actuator from the determined operating values for the entire transmission force ([0085] “The steering system 10 includes a controller (electronic control unit) 50. The controller 50 controls the reaction motor 31…” [0079] “The torque of the reaction motor 31 is applied to the steering shaft 12 as a steering reaction force.”),
	Additionally, Yu discloses wherein the steering mechanism further comprises a sensor configured to detect the total tie rod force between the steering actuator and the at least one wheel. ([0056] “…a plurality of tie rod force sensors 76 where each tie rod force sensor 76 monitors a corresponding one of the tie rods 29.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Benyo by adding the signal of a total transmission force as disclosed by Kodera in order to better inform a motor to apply feedback force, and the tie rod force sensors as disclosed by Yu in order to measure the force acting directly on a tie rod.

Regarding claim 9, modified Benyo contains, as discussed above, The method according to claim 7 carried out for a steering mechanism
Benyo additionally discloses which has a communication network having at least one connection (Fig. 4 shows units and modules connected to each other and [0056] describes communication between them: [0056] “The handwheel 9 is connected by means of the spindle 4 with the torque sensor 5. The torque signal TTS enters the unit shown here as an integrated module, which comprises the controller 20 and the limiting element 22. Furthermore, the vehicle speed V is supplied to the unit 20, 22. Further signals 21, as described above, are taken into account by the control system.”),
wherein the manual actuator and the steering actuator are connected to each another via the communication network to exchange signals. Examiner notes that Fig. 5 shows servomotor 26 is downstream from calculation module 28. Servomotor 26 controls the steered wheels (i.e. a steering actuator): (“…servomotor 26 drives the steering rack and thus the steered wheels of the vehicle.”) Additionally, another actuator “not shown here”, which counteracts steering wheel movement (i.e. a manual actuator), is also downstream from calculation module 28: (“…steering model calculation unit (the calculation module 28 explained below) would deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.”). Therefore, the two motors are connected via a communication network to exchange signals.

Regarding claim 10, modified Benyo contains, as discussed above, The method according to claim 7
Benyo additionally discloses in which the system function is carried out in a software-assisted manner. ([0022] “Here it is immaterial whether the limitation is achieved purely by software engineering or purely by hardware engineering or as a combination of software and hardware engineering.”)

Regarding claim 11, Benyo discloses A system for steering a motor vehicle by a steering mechanism ([0001] “…a steering system with electric power assistance…”),
wherein the steering mechanism has an actuating element ([0012] “a control means, for example a steering wheel…”),
a manual actuator ([0057] “…deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.”),
a steering actuator ([0050] “Multiple possibilities exist for controlling and regulating the power assisted steering. Thus the control system 8 can in the simplest of manners provide power assistance via the servomotor…”),
at least one transmission component ([0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
and a steering feel function ([0057] “deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that delivering corresponding signals to an actuator to counteract steering wheel movement is a steering feel function.),
wherein the steering actuator is connected to at least one steerable wheel of the motor vehicle via the at least one transmission component ([0048] “…a servo drive is incorporated in the steering gear 1.” Examiner notes that steering gear 1 is connected to the wheels via the track rods: [0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
wherein the actuating element and the manual actuator are mechanically connected to each other ([0057] “…deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that Benyo discloses an actuator (the “manual actuator”) counteracting the steering wheel with torque, which must mean that the actuator and the steering wheel are mechanically connected to each other.),
wherein the system has a system function for limiting input values ([0019]-[0020] “…in a limiting element an upper threshold value for the target engine torque is stored, and for a case A, in which the preset value exceeds the upper threshold value, the limiting element delivers the upper threshold value as the target engine torque to the driver unit…” Examiner notes that the term “engine” is being used by Benyo to refer to the power assist motor, not a combustion engine of a car, as shown here: [0017] “…a preset value for a engine torque of the electric power assist motor is determined…” The term “engine torque” refers to the torque output of the power assist motor.),
wherein the system function is designed to compare the input values to a predefined maximum value and a predefined minimum value for the actuating force and to reduce input values which are greater than the maximum value to at least the maximum value ([0019]-[0020] “…in a limiting element an upper threshold value for the target engine torque is stored, and for a case A, in which the preset value exceeds the upper threshold value, the limiting element delivers the upper threshold value as the target engine torque to the driver unit…”) and increase input values which are less than the minimum value to at least the minimum value ([0025] “…for a case D, in which the preset value falls below the lower threshold value, the limiting element delivers the lower threshold value as the target engine torque to the driver unit…”) (Examiner notes that the term “engine” is being used by Benyo to refer to the power assist motor, not a combustion engine of a car, as shown here: [0017] “…a preset value for a engine torque of the electric power assist motor is determined…” The term “engine torque” refers to the torque output of the power assist motor. Furthermore, Benyo discloses that their invention can be applied to a power assist motor (i.e. a steering actuator), as established, as well as another actuator that would counteract the steering wheel (i.e. a manual actuator): [0057] “The invention is also applicable in the case of steer-by-wires… In this case the monitor… would deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.”),
wherein the system function is designed to determine output values for the manual force from the input values and define them with respect to the manual actuator ([0057] “As a function of the input variables the unit 20, 22 provides the torque requirement signal TRA to the motor controller… deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that Benyo discloses delivering corresponding signals based on input variables (i.e. output values for a manual force from the input values).),
wherein the manual actuator is designed to move the actuating element as a function of these output values for the manual force. ([0057] “As a function of the input variables the unit 20, 22 provides the torque requirement signal TRA to the motor controller… deliver corresponding signals to an actuator not shown here, which counteracts the steering wheel movement with a corresponding reaction torque.” Examiner notes that the actuator as disclosed by Benyo counteracts the steering wheel movement according to the corresponding signals sent to it.)
wherein the at least one transmission component is designed as at least one tie rod between the steering actuator and the at least one wheel ([0047] “The track rods 2 are for their part connected with steering knuckles of the steered wheels. A displacement of the steering rack in the steering gear 1 thus leads in a known manner to a pivoting of the steered wheels and thus to a steering manoeuvre of the motor vehicle.”),
wherein a total tie rod force acting on the at least one tie rod is determined as the total transmission force (Examiner notes that Benyo discloses a torque sensor can detect a torque on the drive shaft due to reaction forces of the road via the wheels: [0057] “The road has a reaction via the steered wheels on the steering shaft 4. In the torque sensor 5 therefore not only do torque signals occur based on an operation of the steering wheel 9, but also based on the reaction of the road via the wheels on the steering shaft 4.” Because the reaction force of the road travels directly through at least track rod 2 (see Fig. 1) (i.e. a tie rod), the force detected by the torque sensor must be a total transmission force acting on at least one tie rod.)
Benyo does not explicitly disclose the following elements:
wherein operating values of a total transmission force acting on the at least one transmission component are transmitted to the steering feel function, which is used to determine input values of a manual force for the manual actuator from the determined operating values for the entire transmission force
wherein the steering mechanism further comprises a sensor configured to detect the total tie rod force between the steering actuator and the at least one wheel.
However, Kodera does disclose wherein operating values of a total transmission force acting on the at least one transmission component ([0081] “The torque sensor 34 detects a steering torque Th that acts on the steering shaft 12…”) are transmitted to the steering feel function ([0078] “The steering system 10 includes… a torque sensor 34 as components for generating a steering reaction force.”), which is used to determine input values of a manual force for the manual actuator from the determined operating values for the entire transmission force ([0085] “The steering system 10 includes a controller (electronic control unit) 50. The controller 50 controls the reaction motor 31…” [0079] “The torque of the reaction motor 31 is applied to the steering shaft 12 as a steering reaction force.”),
	Additionally, Yu discloses wherein the steering mechanism further comprises a sensor configured to detect the total tie rod force between the steering actuator and the at least one wheel. ([0056] “…a plurality of tie rod force sensors 76 where each tie rod force sensor 76 monitors a corresponding one of the tie rods 29.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Benyo by adding the signal of a total transmission force as disclosed by Kodera in order to better inform a motor to apply feedback force, and the tie rod force sensors as disclosed by Yu in order to measure the force acting directly on a tie rod.

Regarding claim 12, modified Benyo contains, as discussed above, The system according to claim 11
Benyo additionally discloses having a control unit in which the system function is implemented, wherein the control unit is designed to carry out the system function. ([0062] “In the known control unit, which can correspond to the control unit 20, the mathematical model of the steering is stored, which contains the various dependencies between the measured values and the non-measured state values. It can, however, be provided that the control unit 20 takes the form of a relatively simple control unit in the form of a PID controller or similar.”)

Regarding claim 14, modified Benyo contains, as discussed above, The method according to claim 8
Benyo additionally discloses in which the system function is carried out in a software-assisted manner. ([0022] “Here it is immaterial whether the limitation is achieved purely by software engineering or purely by hardware engineering or as a combination of software and hardware engineering.”)

Regarding claim 15, modified Benyo contains, as discussed above, The method according to claim 9
Benyo additionally discloses in which the system function is carried out in a software-assisted manner. ([0022] “Here it is immaterial whether the limitation is achieved purely by software engineering or purely by hardware engineering or as a combination of software and hardware engineering.”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664
 
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664